Exhibit 12.1 GREAT PLAINS ENERGY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES Year to Date June 30 2009 2008 2007 2006 2005 2004 (millions) Income from continuing operations $ 58.6 $ 119.7 $ 120.9 $ 136.7 $ 142.9 $ 127.2 Add Equity investment loss 0.2 1.3 2.0 1.9 0.4 1.5 Income subtotal 58.8 121.0 122.9 138.6 143.3 128.7 Add Taxes on income (9.3 ) 63.8 44.9 60.3 22.2 30.7 Kansas City earnings tax - 0.3 0.5 0.5 0.5 0.5 Total taxes on income (9.3 ) 64.1 45.4 60.8 22.7 31.2 Interest on value of leased property 3.5 3.6 3.9 4.1 6.2 6.2 Interest on long-term debt 92.8 126.2 74.1 62.6 64.3 66.1 Interest on short-term debt 7.0 18.2 26.4 9.2 4.5 4.3 Other interest expense and amortization (a) 3.7 (1.4 ) 5.8 3.9 4.3 13.6 Total fixed charges 107.0 146.6 110.2 79.8 79.3 90.2 Earnings before taxes on income and fixed charges $ 156.5 $ 331.7 $ 278.5 $ 279.2 $ 245.3 $ 250.1 Ratio of earnings to fixed charges 1.46 2.26 2.53 3.50 3.09 2.77 (a) On January 1, 2007, Great Plains Energy adopted FIN No. 48, "Accounting for Uncertainty in Income Taxes," and along with the adoption elected to make an accounting policy change to recognize interest related to uncertain tax positions in interest expense.
